Case: 19-60308     Document: 00515659685          Page: 1    Date Filed: 12/03/2020




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                        December 3, 2020
                                   No. 19-60308                           Lyle W. Cayce
                                                                               Clerk

   Kamaluddin Nikpay,

                                                                      Petitioner,

                                       versus

   William P. Barr, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A216 286 243


   Before Clement, Ho, and Duncan, Circuit Judges.
   Per Curiam:*
          Kamaluddin Nikpay petitions for review of the decision of the Board
   of Immigration Appeals (“BIA”) affirming the decision of the Immigration
   Judge (“IJ”) to deny Nikpay’s application for asylum, humanitarian asylum,
   and protections under the Convention Against Torture (“CAT”). He
   challenges the BIA’s findings, contending that he made the requisite


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60308        Document: 00515659685             Page: 2      Date Filed: 12/03/2020




                                        No. 19-60308


   showings for the BIA to conclude that he would be persecuted and tortured
   if he returned to Afghanistan. For the following reasons, we deny the petition
   for review.
                                              I.
           Kamaluddin Nikpay, a native and citizen of Afghanistan, entered the
   United States on an A-2 visa in 2018 to participate in a Defense Language
   Institute (“DLI”) program in San Antonio, Texas. At the time, Nikpay was
   a member of the Afghan Air Force. During his participation in the program,
   he asked another servicemember to join him in going absent without leave
   (“AWOL”), and the servicemember subsequently reported him to the
   authorities. When confronted, Nikpay refused to return to Afghanistan and
   stated that, if forced to return, he would “[r]un away or bring the aircraft
   down.” Following an investigation, Nikpay was disenrolled from the DLI
   program—which terminated his A-2 visa—and arrested.
           Shortly thereafter, he was served with a Notice to Appear, which
   charged him with removability. 1 Nikpay sought asylum, humanitarian
   asylum, withholding of removal, and CAT protection, contending that—if
   forced to return to Afghanistan—he feared harm by the Taliban and Afghan
   government. The IJ denied Nikpay’s requests for relief and ordered that he
   be removed.
           Nikpay appealed the IJ’s decision to the BIA. 2 Agreeing with the IJ,
   the BIA determined that Nikpay failed to demonstrate that he suffered past



           1
            The Notice to Appear is not included in the administrative record. However, the
   parties do not dispute—and the record reflects—that Nikpay was charged with
   removability.
           2
           Nikpay did not appeal the IJ’s decision to deny his withholding of removal claim.
   Although the BIA affirmed the IJ’s conclusion on this issue anyway, Nikpay has not


                                              2
Case: 19-60308        Document: 00515659685              Page: 3      Date Filed: 12/03/2020




                                         No. 19-60308


   persecution in Afghanistan or had an independent, well-founded fear of
   future persecution. Accordingly, it also concluded that Nikpay did not qualify
   for a humanitarian grant of asylum. Finally, it affirmed the IJ’s finding that
   Nikpay failed to prove he would more likely than not be tortured “by or with
   the consent or acquiescence . . . of Afghan officials or other individuals acting
   in an official capacity upon his repatriation.” Thus, the BIA dismissed
   Nikpay’s appeal.
           Nikpay then brought this petition, claiming the BIA erred in its review
   of the IJ’s decision. We affirm and deny Nikpay’s petition for review.
                                               II.
           “Our review encompasses both ‘the BIA’s decision and . . . the IJ’s
   decision to the extent that it influenced the BIA.’” Morales v. Sessions, 860
F.3d 812, 815 (5th Cir. 2017) (alteration in original) (quoting Shaikh v. Holder,
   588 F.3d 861, 863 (5th Cir. 2009)). Whether an alien is eligible for asylum
   and CAT protection is reviewed under the substantial evidence standard. See
   Chen v. Gonzales, 470 F.3d 1131, 1134–41 (5th Cir. 2006). Under the
   substantial evidence standard, the evidence must not only support, but must
   also compel, a contrary conclusion for reversal to be proper. Id. at 1134
   (citation omitted). The burden falls on the petitioner to demonstrate the
   evidence is so compelling that “no reasonable factfinder could reach a
   contrary conclusion.” Id. (citation omitted).
                                               A.
           To successfully obtain asylum, an alien must demonstrate that he is a
   refugee, and that he has a well-founded fear of persecution based upon his



   challenged the decision below with respect to his withholding of removal claim, and we will
   not address this issue.



                                               3
Case: 19-60308         Document: 00515659685               Page: 4       Date Filed: 12/03/2020




                                           No. 19-60308


   race, religion, nationality, membership in a particular social group, or
   political opinion. 8 U.S.C. § 1158(b). He may show the latter by proving he
   was a victim of past persecution or possesses a well-founded fear of future
   persecution. 8 C.F.R. § 208.13(b). “Past persecution entails harm inflicted
   on the alien on account of a statutorily enumerated ground by the
   government or forces that a government is unable or unwilling to control.”
   Tesfamichael v. Gonzales, 469 F.3d 109, 113 (5th Cir. 2006) (citing 8 C.F.R.
   § 1208.13(b)(1)). A showing of past persecution entitles an alien to a
   presumption of future persecution, 8 C.F.R. § 208.16(b)(1)(i); otherwise, to
   demonstrate a well-founded fear of future persecution, an alien must show
   that “a reasonable person in the same circumstances would fear persecution
   if deported,” Orellana-Monson v. Holder, 685 F.3d 511, 518 (5th Cir. 2012)
   (Clement, J.) (quoting Jukic v. INS, 40 F.3d 747, 749 (5th Cir. 1994)).
           “Persecution includes the infliction of suffering or harm, under
   government sanction, upon persons who differ in a way regarded as offensive
   in a manner condemned by civilized governments.” Id. (cleaned up).
   Successfully demonstrating persecution requires a showing of “specific,
   detailed facts.” Faddoul v. INS, 37 F.3d 185, 188 (5th Cir. 1994) (citation
   omitted). Nikpay claims that he was persecuted based upon his Hazara
   ethnicity and Shia Imami Ismaili religion, and that he has a well-founded fear
   of persecution in the future based upon his (1) Hazara ethnicity; (2) Shia
   Imami Ismaili religion; and (3) status as an “Afghani military member who
   [is] perceived to have deserted the military.” 3 He focuses on three examples
   to establish that he was persecuted in the past.



           3
            Prior to this petition, the record also characterized “his political opposition to the
   Taliban and pro-Afghani government political opinion” as a basis upon which he fears
   persecution and torture. It does not appear that Nikpay alleges his political opposition to
   the Taliban as an independent ground; rather, he seems to contend that the Taliban will


                                                 4
Case: 19-60308        Document: 00515659685              Page: 5       Date Filed: 12/03/2020




                                          No. 19-60308


           Nikpay first contends that he suffered persecution when he fled to the
   mountains in fear of the Taliban as a child. Yet, his claim is undermined by
   the fact that he ultimately returned to his village, completed school, and
   joined the Afghan military. See, e.g., Maknojiya v. Holder, 524 F. App’x 956,
   957–58 (5th Cir. 2013) (per curiam) (holding that substantial evidence
   supported a finding that, where he was ordered to move to Pakistan, thrown
   to the ground, threatened, and his cars and grain were destroyed—the alien
   had not been persecuted on the basis of his religion because he and his family
   continued to live in the area, he worked for “nearly seven years after the
   attack without encountering the attackers,” and his family continues to live
   in the nation without threats).
           Second, Nikpay asserts that an instance of prior physical abuse he
   suffered from the Taliban, and its threats against his life, suffice to establish
   past persecution. However, although he was tied up, Nikpay was not
   hospitalized nor did this incident result in permanent injury. See Eduard v.
   Ashcroft, 379 F.3d 182, 188 (5th Cir. 2004) (holding petitioner failed to
   establish past persecution where he sustained cuts on his head after he had
   been hit in the head with a rock); see also Li v. Holder, 579 F. App’x 225, 226
   (5th Cir. 2012) (per curiam) (“The mistreatment described by Li did not
   result in any permanent injury, hospitalization, or significant detention . . . .
   [and did] not rise to the level of the extreme conduct necessary to compel a
   finding of past persecution.”) (citations omitted); Abdel-Masieh v. INS, 73
F.3d 579, 584 (5th Cir. 1996) (holding that the BIA did not err in finding that
   Abdel did not suffer past persecution and considering in this determination
   that the beatings he received were not characterized as “severe”).
   Furthermore, the threat he received was a single, indirect threat that


   persecute and torture him on account of the other three bases. We will address whether
   Nikpay has adequately challenged the Taliban’s status as a private actor, see infra pp. 6–7.



                                                5
Case: 19-60308      Document: 00515659685          Page: 6    Date Filed: 12/03/2020




                                    No. 19-60308


   apparently came while he was in the United States. See Morales, 860 F.3d at
   816 (stating that a single threat does not constitute persecution).
          Finally, Nikpay’s allegation that he suffered persecution while in the
   military is belied by the fact that he was later selected to attend the DLI
   training program. On none of these three bases did Nikpay present such
   compelling evidence that “no reasonable factfinder could reach a contrary
   conclusion.” Chen, 470 F.3d at 1134 (citation omitted). The substantial
   evidence supports the BIA’s finding that he failed to establish he suffered
   past persecution.
          Because Nikpay did not establish that he suffered past persecution, he
   was not entitled to a presumption of future persecution. 8 C.F.R.
   § 208.16(b)(1)(i). Nikpay contends that he is at risk of being persecuted by
   either or both of two entities: the Taliban and the Afghan government. The
   substantial evidence does not support a finding for Nikpay with respect to
   either contention.
          An asylum applicant is not required to provide evidence that there is
   a reasonable possibility that he would be singled out individually for
   persecution; he may instead show that there is a pattern or practice in his
   home country of persecuting similarly situated individuals. See 8 C.F.R.
   § 1208.13(b)(2)(iii). However, although Nikpay adduces evidence indicating
   that the Taliban has targeted Hazaras in the past, Nikpay does not show that
   the Taliban has a pattern or practice of persecuting Hazaras. The Afghan
   government’s failure to suppress all violence caused by the Taliban does not
   support a conclusion that it is unable or unwilling to do so. See Gonzales-Veliz
   v. Barr, 938 F.3d 219, 231 (5th Cir. 2019) (“An applicant seeking to establish
   persecution based on violent conduct of a private actor must show more than
   difficulty controlling private behavior.” (cleaned up)); see also Katembo v.
   Barr, 825 F. App’x 225, 226 (5th Cir. 2020) (per curiam) (applying the



                                          6
Case: 19-60308         Document: 00515659685               Page: 7      Date Filed: 12/03/2020




                                          No. 19-60308


   “unable or unwilling” standard to whether petitioner established a credible
   fear of persecution). Therefore, we need not consider Nikpay’s claims of
   persecution with respect to the Taliban. 4
           The remaining evidence—that adduced by Nikpay in support of his
   claim of future persecution at the hands of the Afghan government—is
   inapposite. He cites a report by the United Nations Assistance Mission in
   Afghanistan (“UNAMA”), but the majority of detainees who were
   interviewed in the report indicated that they were tortured to induce a
   confession. Nikpay has suggested no reason that the Afghan government
   would seek a confession of any sort during his potential imprisonment.
   Moreover, the UNAMA report “focused primarily on conflict-related
   detainees,” which—as an alleged deserter—Nikpay is not. The BIA’s
   decision that Nikpay has not demonstrated an independent, well-founded
   fear of future persecution and ultimate conclusion that Nikpay is ineligible
   for asylum are supported by substantial evidence.
           Finally, Nikpay contends that the BIA fails to point to any particular
   facts in its opinion. But the BIA “does not have to write an exegesis on every
   contention. What is required is merely that it consider the issues raised, and
   announce its decision in terms sufficient to enable a reviewing court to
   perceive that it has heard and thought and not merely reacted.” Efe v.
   Ashcroft, 293 F.3d 899, 908 (5th Cir. 2002) (Clement, J.) (citation omitted).
   The BIA did so here.




           4
             To the extent that Nikpay argues that the Taliban is a quasi-official group, cf.
   United States v. Hamidullin, 114 F. Supp. 3d 365, 379 (E.D. Va. 2015) (Hudson, J.)
   (considering the Taliban’s status as a governing authority), we lack jurisdiction to entertain
   his claim because it was not exhausted before the BIA, see Claudio v. Holder, 601 F.3d 316,
   318 (5th Cir. 2010) (citations omitted).



                                                 7
Case: 19-60308       Document: 00515659685           Page: 8     Date Filed: 12/03/2020




                                      No. 19-60308


          Additionally, because Nikpay “fails to show that [he] suffered past
   persecution on account of a protected ground, [he] necessarily fails to show
   that the BIA erred in holding that [he] is not entitled to humanitarian
   asylum.” Alvarado-Velasquez v. Sessions, 722 F. App’x 365, 366 (5th Cir.
   2018) (per curiam); see Singh v. Barr, 818 F. App’x 331, 335 (5th Cir. 2020)
   (per curiam) (citation omitted); see also Shehu v. Gonzales, 443 F.3d 435, 440–
   41 (5th Cir. 2006) (concluding that the evidence did not compel a
   determination that Shehu was entitled to humanitarian asylum after finding
   that she failed to demonstrate she had suffered past persecution). Thus, the
   BIA did not abuse its discretion in denying Nikpay’s request for humanitarian
   asylum.
                                           B.
          Pursuant to CAT, the United States may not remove an alien to a
   country in which he is more likely than not to be tortured. 8 C.F.R.
   § 1208.16(c)(4). “‘Torture is defined as any act by which severe pain or
   suffering, whether physical or mental, is intentionally inflicted on a person’
   by a public official, at the instigation of a public official, with the consent of a
   public official, or with the acquiescence of a public official.” Morales, 860
F.3d at 818 (quoting Roy v. Ashcroft, 389 F.3d 132, 140 (5th Cir. 2004)).
          Specifically, the BIA held that Nikpay “failed to meet his burden of
   proving that he himself will more likely than not face torture upon his
   repatriation.” Nikpay’s contention that he will be tortured is predicated on
   what he has been told about Afghan prisons. But he fails to distinguish his
   case from others in which courts have determined that unsatisfactory prison
   conditions are insufficient to warrant CAT protection. See, e.g., Robert v.
   Ashcroft, 114 F. App’x 615, 617 (5th Cir. 2004) (per curiam) (relying on In re
   J-E-, 23 I. & N. 291, 296 (BIA 2002) (en banc), overruled on other grounds by




                                            8
Case: 19-60308       Document: 00515659685           Page: 9   Date Filed: 12/03/2020




                                      No. 19-60308


   Azanor v. Ashcroft, 364 F.3d 1013 (9th Cir. 2004)). Instead, he asserts that the
   IJ’s credibility finding is dispositive.
          Nikpay is mistaken. See, e.g., Guardado v. Holder, 553 F. App’x 459,
   460 (5th Cir. 2014) (per curiam) (reviewing decisions by the BIA and IJ, in
   which the IJ found the appellant credible, and nonetheless determining that
   the evidence did not compel a contrary result). Furthermore, Nikpay
   conveniently omits the fact that some measure of prosecution, fine, or
   imprisonment by the Afghan government would constitute lawful criminal
   sanctions for his decision to desert the military. Cf. Milat v. Holder, 755 F.3d
354, 361 (5th Cir. 2014) (holding that “punishment for violation of
   conscription laws of general applicability does not in itself constitute
   ‘persecution’ on account of political opinion . . . .”). Thus, he fails to
   demonstrate that the evidence would compel a reasonable factfinder to reach
   a different conclusion than the BIA. Substantial evidence supports the BIA’s
   denial of Nikpay’s CAT claim.
          The petition for review is DENIED.




                                              9